Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 09/17/2019 is acknowledged.  Claims 1-27 are pending.  Claims 12-27 are withdrawn from consideration.  Claims 1-11 are under examination.


Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 12/22/2020 is acknowledged.  Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.  Claims 1-11 of group 1 were elected in the reply filed on 12/22/2020.   Applicant elects the following species: Claim 3: HIV.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claim 6 is objected to for the following informalities:
Claim 6 is objected to as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. “Wen” (WO2016168187).
	The claims are directed to a virus-like particle (VLP)-based bivalent vaccine composition comprising a spherical retroviral Group-specific Antigen (“Gag”) protein core and at least two Ebola glycoproteins, wherein said at least two Ebola glycoproteins are incorporated into the surface of said spherical Gag core, wherein said VLP-based vaccine presents at least two Ebola glycoprotein antigens.
	Regarding claims 1 and 5, Wen discloses a virus-like particle (VLP)-based bivalent vaccine composition (In some embodiments, VLPs are a useful as vaccines or as a tool for the development of vaccines. In some embodiments, VLPs contain high-density display of viral surface proteins and/or glycoproteins which present conformational viral epitopes that can elicit strong T cell and B cell immune responses, Pg. 23, Lns. 22-25) comprising a spherical retroviral Group-specific Antigen ("Gag") protein core and at least two Ebola glycoproteins, wherein said at least two Ebola glycoproteins are incorporated into the surface of said spherical Gag core, wherein said VLP-based vaccine presents at least two Ebola glycoprotein antigens (In some embodiments, provided herein are Ebola enveloped virus-like particles (eVLPs) comprising: (a) an Ebola-derived internal structural protein; (b) an Ebola-derived surface-displayed protein; and (c) a yeast-plasma-membrane-derived envelope.... In some embodiments, the Ebola eVLP comprises: (a) Ebola internal structural protein VP40, or non-natural variants thereof; and (b) Ebola surface-displayed protein GP, or non-natural variants thereof.... In some embodiments, the HIV-derived internal structural protein is Gag or HIV MA, or a non- natural structural and/or functional variant 
Regarding claim 3, Wen discloses the VLP composition of claim 1, wherein said Gag protein is derived from a retrovirus selected from human immunodeficiency virus (HIV), murine leukemia virus (MLV) Rous sarcoma virus (RSV), or Equine infectious anemia virus (EIAV) (In some embodiments, the HIV-derived internal structural protein is Gag or HIV MA, or a non- natural structural and/or functional variant thereof, Pg. 3, Lns. 3-5).
Regarding claims 7 and 8, Wen discloses the use of an adjuvant (see page 11 line13).
Regarding claim 9, Wen discloses a kit comprising the composition of claim 1, wherein said composition is provided in a unit dose (In some embodiments, eVLPs are provided as a pharmaceutical composition, for example, in an acceptable carrier and formulated into a suitable dosage form according to administration modes.... Such a composition may be presented in unit-dose (single dose) or multiple dose (several doses) containers, for example, sealed ampoules and vials, and may be stored in a freeze-dried (lyophilized) condition reguiring only the addition of the sterile liguid carrier, for example water for injections, immediately prior to use, Pg. 24, Ln. 28 - Pg. 25, Ln. 8).
Regarding claim 10, Wen discloses the kit of claim 9, further comprising a second unit dose (In some embodiments, eVLPs are provided as a pharmaceutical composition, for example, in an acceptable carrier and formulated into a suitable dosage form according to administration modes.... Such a composition may be presented in unit-dose (single dose) or multiple dose (several doses) containers, for 
Regarding claim 11, Wen discloses the kit of claim 9, further comprising a delivery vehicle for said composition (For parenteral administration, the pharmaceutical composition may include aqueous and non-aqueous sterile injection solutions which may contain anti-oxidants, buffers, bacteriostats and solutes which render the formulation substantially isotonic with the blood of the intended recipient; and aqueous and non-aqueous sterile suspensions which may include suspending agents and thickening agents. Excipients available for use in injectable solutions include, for example, water, alcohol, polyols, glycerin, and vegetable oils, Pg. 24, Ln. 33 - Pg. 25, Ln. 5).
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wen et al. “Wen” (WO2016168187) in view of Weiner et al. “Weiner” (US PGPUB 2015/0335726).

	Regarding claim 2, Wen discloses the VLP-based bivalent vaccine composition of claim 1, wherein said at least two Ebola glycoproteins are a Zaire (EBOV) glycoprotein (In some embodiments, provided herein are methods of immunizing a subject against a viral infection comprising administering to the subject an effective dose of an enveloped virus-like particle (eVLP) described herein, Pg. 4, Lns. 28-30; In some embodiments, VLPs (e.g., eVLPs) comprising viral (e.g., Influenza, HIV, Ebola, etc.) proteins are provided, Pg. 13, Lns. 9-10; Ebola virus (EBOV, formerly designated Zaire ebolavirus) is one of five known viruses within the genus Ebolavirus. Four of the five known ebolaviruses, including EBOV, cause a severe and often fatal hemorrhagic fever in humans and other mammals, known as Ebola virus disease (EVD).... In some embodiments, VP40 and GP are expressed in cells or a system (e.g., yeast cells) that allow for assembly of Ebola eVLPs according to the systems and methods described herein. In some embodiments, additional Ebola proteins, such as NP (nucleoprotein), VP35, VP30, and/or VP24, are further expressed. In some embodiments, Ebola eVLPs are produced comprising one or more (e.g., two or more, 3, 4, 5, or 6) of VP24, VP30, VP35, VP40, NP, and GP, Pg. 19, Lns. 8-32).  
Wen does not explicitly disclose a Sudan (SUDV) glycoprotein.
Weiner, however, teaches a trivalent vaccine comprising EBOV and SUDV glycoproteins (A composition comprising a nucleic acid sequence that encodes a consensus Zaire ebolavirus envelope glycoprotein immunogen, a nucleic acid sequence that encodes a consensus Sudan ebolavirus envelope glycoprotein immunogen, and a nucleic acid sequence that encodes a Marburg marburgvirus Angola 2005 envelope glycoprotein immunogen is provided, Para. [0009]; A synthetic polyvalent-filovirus DNA vaccine against Marburg marburgvirus (MARV), Zaire ebolavirus (ZEBOV), and Sudan ebolavirus (SUDV) was developed, Para. [0032]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wen with the teaching of Weiner by utilizing a Sudan glycoprotein.  One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success given the knowledge that Weiner teaches a multivalent vaccine comprising EBOV and SUDV and for the purpose of developing a single vaccine composition that can provide protection against multiple species of Ebola viruses.  Therefore, the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Wen discloses the VLP is a multicomponent structure composed of one or more viral proteins or virally-derived peptides such as surface and/or envelope proteins that can be “embedded within the membrane, or attached to the exterior surface of the membrane (see page 5 lines 32-33 and page 6 lines 1-7).
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648